United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.W., Appellant
and
U.S. POSTAL SERVICE, CHARLOTTE
PROCESSING & DISTRIBUTION CENTER,
Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Daniel F. Read, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-969
Issued: October 4, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 28, 2012 appellant filed a timely appeal from an October 4, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained a traumatic back injury in
the performance of duty on March 27, 2010.
On appeal, counsel asserts that OWCP should have accepted appellant’s claim as one for
an occupational condition of the left shoulder as OWCP accepted bilateral shoulder conditions
under a separate claim.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 12, 2010 appellant, then a 53-year-old mail processing clerk, filed a traumatic
injury claim (Form CA-1) claiming that on March 27, 2010, he sustained a left upper back strain
when lifting a tray of mail from a postal container. An employing establishment accident report
corroborated the March 27, 2010 lifting incident. Appellant stopped work from June 9
to 24, 2010.2
In a June 9, 2010 report, Dr. Jeffrey A. Knapp, an attending Board-certified orthopedic
surgeon, diagnosed a thoracic strain with left trapezial pain, superimposed on congenital
spondylolisthesis.3 He administered a series of cervical facet injections and released appellant to
light duty as of June 24, 2010.4
In a June 28, 2010 letter, OWCP advised appellant of the additional evidence needed to
establish his claim, including a detailed narrative report from his attending physician explaining
how and why the identified work factors would cause the claimed back injury. It afforded
appellant 30 days in which to submit such evidence.
In response, appellant submitted reports from January 17, 2007 to February 26, 2008 in
which Dr. Knapp diagnosed lumbar syndrome and an L5-S1 spondylolisthesis. On April 7, 2010
Dr. Knapp diagnosed thoracic strain syndrome and a scapulothoracic strain, noting that appellant
did not “recall any specific injury, but he does do a lot of heavy lifting” at work. In reports from
April 14 to July 8, 2010, Dr. Knapp diagnosed cervical spondylogenic disc disease, most severe
at C5-6. Appellant also submitted his statement that he did not sustain any injury subsequent to
March 27, 2010.
By decision dated August 11, 2010, OWCP denied the claim on the grounds that causal
relationship was not established. It found that the March 27, 2010 lifting incident occurred at the
time and place and in the manner alleged. OWCP further found that appellant submitted
insufficient rationalized medical evidence to establish that the March 27, 2010 lifting incident
caused the claimed back injury.
In an October 28, 2010 letter, counsel requested reconsideration. He contended that the
claimed thoracic spine and left shoulder injury were due to “left shoulder impingement and
arthrosis” caused by repetitive motion at work. In a January 19, 2011 letter, counsel advised

2

On June 6, 2010 appellant claimed a recurrence of disability from June 9 to 24, 2010. He attributed the
recurrence to sweeping and lifting mail at work in late May 2010. Appellant received continuation of pay from
June 12 to 19, 2010. OWCP did not issue a formal decision regarding the recurrence claim.
3

A June 10, 2010 magnetic resonance imaging (MRI) scan showed a normal thoracic spine and multilevel
degenerative disc disease of the cervical spine.
4

Appellant submitted medical records regarding bilateral plantar fasciitis. There is no claim of record for a foot
condition.

2

OWCP that appellant’s claim for right shoulder impingement was accepted under File No.
xxxxxx068. He submitted additional medical evidence.5
Dr. Ranjan Maitra, an attending Board-certified orthopedic surgeon performed left
shoulder arthroscopy with subacromial decompression and distal clavicle resection on
October 1, 2010. He opined that appellant’s bilateral shoulder impingement syndrome was due
to repetitive lifting at work which irritated the rotator cuff tendons and subacromial bursa.
Dr. Maitra submitted progress notes through October 11, 2010.
By decision dated February 3, 2011, OWCP denied modification on the grounds that the
additional medical evidence submitted was insufficient to establish that the accepted March 27,
2010 lifting incident caused or aggravated any medical condition.
In a March 10, 2011 letter, counsel again requested reconsideration. He explained that he
changed his theory in the case to assert that appellant sustained an occupational condition of the
left shoulder and not a traumatic injury. Counsel submitted appellant’s undated statement
attributing his left shoulder condition to repetitive lifting over time. Appellant also submitted
literature regarding postal equipment.
By nonmerit decision dated March 23, 2011, OWCP denied reconsideration on the
grounds that the evidence submitted was irrelevant to the claim.
In a March 29, 2011 letter, counsel asserted that OWCP should accept that the claimed
traumatic injury was actually a left shoulder condition because OWCP accepted a right shoulder
condition under File No. xxxxxx068. On April 14, 2011 OWCP requested clarification
regarding which appeal right counsel intended to exercise. In a September 2, 2011 letter, counsel
requested reconsideration. On September 9, 2011 he asserted that appellant was entitled to
wage-loss compensation for work absences from March 27 to June 9, 2010.6 Counsel submitted
a November 18, 2010 operative report from Dr. Maitra noting a right shoulder arthroscopy with
subacromial decompression and distal clavicle resection.
By decision dated October 4, 2011, OWCP denied modification on the grounds that the
evidence submitted did not contain sufficient medical opinion supporting a causal relationship
between the March 27, 2010 lifting incident and the claimed thoracic and left shoulder injury.

5

An April 22, 2010 MRI scan showed mild left foraminal stenosis at C5-6. Dr. Knapp opined on August 18,
2010 that appellant’s condition was unchanged.
6

In an August 10, 2011 letter, counsel requested that OWCP combine File No. xxxxxx076 for a traumatic
March 27, 2010 back and left shoulder injury with File No. xxxxxx068 for bilateral shoulder conditions as the two
claims were based on an identical mechanism of injury and similar medical evidence. In a September 13, 2011
letter, OWCP explained that it could not double File No. xxxxxx076 and File No. xxxxxx068 as the traumatic injury
claim under File No. xxxxxx076 had been denied.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA7 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.8 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.9
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, OWCP begins with an analysis of whether “fact of injury” has been
established. Generally, fact of injury consists of two components that must be considered in
conjunction with one another. First, the employee must submit sufficient evidence to establish
that he or she actually experienced the employment incident that is alleged to have occurred.10
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury.11
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.12
ANALYSIS
Appellant claimed that he sustained a left upper back strain on March 27, 2010 when he
lifted a tray of mail. The employing establishment corroborated the lifting incident as factual. In
support of his claim, appellant submitted reports dated from January 17, 2007 to July 8, 2010
from Dr. Knapp, an attending Board-certified orthopedic surgeon, diagnosing cervical disc
disease and congenital L5-S1 spondylolisthesis. On April 7, 2010 Dr. Knapp diagnosed a
scapulothoracic strain but stated that appellant “did not recall any specific injury.” On June 9,
2010 he diagnosed a left trapezial strain but did not provide a date of injury. As Dr. Knapp did
not provide medical rationale explaining how and why lifting a tray of mail on March 27, 2010
would cause the diagnosed strains, his opinion is insufficient to establish causal relationship.13
7

5 U.S.C. §§ 8101-8193.

8

Joe D. Cameron, 41 ECAB 153 (1989).

9

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

10

Gary J. Watling, 52 ECAB 278 (2001).

11

Deborah L. Beatty, 54 ECAB 340 (2003).

12

Solomon Polen, 51 ECAB 341 (2000).

13

Deborah L. Beatty, supra note 11.

4

OWCP denied the claim by decision dated August 11, 2010 due to the lack of rationalized
medical evidence. On reconsideration, counsel submitted a surgical report for a left shoulder
arthroscopy under a separate claim. OWCP issued a February 3, 2011 decision denying
modification as the new medical evidence did not establish causal relationship.
Counsel then introduced a new theory of causation.
In his March 10, 2011
reconsideration request, he asserted that appellant had a left shoulder condition due to repetitive
lifting, not a traumatic back injury. On March 23, 2011 OWCP denied reconsideration as
counsel’s arguments were irrelevant to the claim. Counsel again requested reconsideration on
September 9, 2011, asserting that OWCP should have processed appellant’s claim as one for an
occupational condition as the claimed back injury, in effect, did not occur. By October 4, 2011
decision, OWCP denied modification as causal relationship was not established.
The Board notes that in his May 12, 2010 claim form, appellant clearly identified a date
and mechanism of injury. He asserted that lifting a tray of mail from a postal container on
March 27, 2010 caused a back strain. The employing establishment corroborated the lifting
incident. Counsel later contended that the claimed traumatic injury did not occur, that appellant
mistook chronic pain from a bilateral shoulder condition as a new injury. But this line of
reasoning negates causal relationship. It runs contrary to appellant’s burden of proof, which is to
establish causal relationship by submitting medical evidence showing that the corroborated
lifting incident caused a back strain. Instead, on reconsideration, counsel asserted that there was
no separate injury on March 27, 2010. In light of this argument, and in the absence of supportive
medical evidence, appellant cannot prevail.
The Board notes that in a June 28, 2010 letter, OWCP advised appellant of the additional
evidence needed to establish his claim, including a statement from his attending physician
explaining how and why the identified work incident would cause the claimed back injury. As
appellant did not submit sufficient medical evidence supporting causal relationship, OWCP
properly denied his claim.14
On appeal, counsel asserts that OWCP should have accepted appellant’s claim as one for
an occupational condition of the left shoulder as OWCP accepted bilateral shoulder conditions
under a separate claim. As stated above, appellant claimed a traumatic injury to his upper back
due to lifting a tray of mail at work on March 27, 2010. Appellant did not submit sufficient
medical evidence to establish a causal relationship between the claimed injury and the accepted
incident. Therefore, OWCP properly issued the October 4, 2011 decision denying his claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.15

14

Gary J. Watling, supra note 10.

15

The Board notes that appellant also filed an appeal regarding OWCP claim number xxxxxx068. This matter is
proceeding separately before the Board as appeal No. 12-1007.

5

CONCLUSION
The Board finds that appellant has not established that he sustained a left upper back
injury in the performance of duty on March 27, 2010.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 4, 2011 is affirmed.
Issued: October 4, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

